DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/22/2022 without traverse of Group I, species I-1 claims 1-14 for further examination. Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/15/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, lines 2 & 6 recite “long” which is a relative term and renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “long” as any length. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, lines 3 & 7 recite “short” which is a relative term and renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “short” as any length. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 2, lines 2 & 4 recite “short” which is a relative term and renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “short” as any length. To correct this problem, amend claim 2 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 3, lines 1 & 2 recite “short” which is a relative term and renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “short” as any length. To correct this problem, amend claim 3 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 4, lines 1 & 2 recite “long” which is a relative term and renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “long” as any length. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 12, line 1 recites “thin” which is a relative term and renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “thin” as any thickness. To correct this problem, amend claim 12 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-14 are rejected at least based on their dependency from claim 1.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-14 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0139357 A1) hereinafter Lee.
	As regards to claim 1, Lee discloses a mask (abs; fig 1-17), comprising: 
a first mask 110/210 that includes a first long side (see fig 1-6 & 9-17) that extends in a first x-direction and a first short side (see fig 1-6 & 9-17) that extends in a second y-direction that crosses the first x-direction, wherein the first mask 110/210 includes a first edge portion (portion at left arrow F1), a first center portion 111/211, and a first welded portion 112/212, that are sequentially arranged in the first x-direction ([0046]-[0064]; [0067]-[0099]; fig 1-6 & 9-17; clm 1); and 
a second mask 120/220 that includes a second long side (see fig 1-6 & 9-17) that extends in the first x-direction and a second short side (see fig 1-6 & 9-17) that extends in the second y-direction, wherein the second mask 120/220 includes a second welded portion 122/222, a second center portion 121/221, and a second edge portion (portion at right arrow F2), that are sequentially arranged in the first x-direction, wherein the first welded portion 112/212 is in contact with the second welded portion 122/222 ([0046]-[0064]; [0067]-[0099]; fig 1-6 & 9-17; clm 1).
As regards to claim 2, Lee discloses a mask (abs; fig 1-17), wherein the first welded portion 112/212 extends from the first center portion 111/211, one end of the first welded portion 112/212 is the first short side (see fig 1-6 & 9-17), the second welded portion 122/222 extends from the second center portion 121/221, and one end of the second welded portion 122/222 is the second short side (see fig 1-6 & 9-17) ([0046]-[0064]; [0067]-[0099]; fig 1-6 & 9-17; clm 1).
As regards to claim 3, Lee discloses a mask (abs; fig 1-17), wherein the first short side (see fig 1-6 & 9-17) of the first mask 110/210 is in contact with the second short side (see fig 1-6 & 9-17) of the second mask 120/220 ([0046]-[0064]; [0067]-[0099]; fig 1-6 & 9-17; clm 1).
As regards to claim 4, Lee discloses a mask (abs; fig 1-17), wherein the first long side (see fig 1-6 & 9-17) is aligned with the second long side (see fig 1-6 & 9-17) in the first x-direction ([0046]-[0064]; [0067]-[0099]; fig 1-6 & 9-17; clm 1).
As regards to claim 5, Lee discloses a mask (abs; fig 1-17), wherein the first mask 110/210 further includes a first perforated hole 214 formed through the first welded portion 112/212, the second mask 120/220 further includes a second perforated hole 105/205 formed through the second welded portion 122/222, wherein the first perforated hole 214 and the second perforated hole 105/205 overlap each other in the x-direction ([0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 6, Lee discloses a mask (abs; fig 1-17), wherein a plurality of each of the first perforated holes 214 and the second perforated hole 105/205 are provided ([0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 7, Lee discloses a mask (abs; fig 1-17), wherein the first mask 110/210 further includes a first alignment mark 214 disposed on an upper surface of the first welded portion 112/212, the second mask 120/220 further includes a second alignment mark 205 disposed on an upper surface of the second welded portion 122/222, wherein the first alignment mark 214 overlaps the second alignment mark 205 in the x-direction ([0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 8, Lee discloses a mask (abs; fig 1-17), wherein the first welded portion 112/212 further includes a first half-etching portion providing hole 214, and the second welded portion 122/222 further includes a second half-etching portion providing hole 205 ([0022]; [0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 9, Lee discloses a mask (abs; fig 1-17), wherein each of the first welded portion 112/212 and the second welded portion 122/222 includes steps (see fig 17, unit 212 provides steps with portions 210 & 220) ([0022]; [0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 10, Lee discloses a mask (abs; fig 1-17), wherein the first welded portion 112/212 further includes a first concave-convex portion (see fig 17, unit 212 provides a first concave-convex portion with portion 210) that has an oscillating shape in a plane (see fig 17), the second welded portion 122/222 further includes a second concave-convex portion (see fig 17, unit 212 provides a second concave-convex portion with portion 220) that has an oscillating shape in a plane (see fig 17), and the first concave-convex portion (see fig 17, unit 212 provides a first concave-convex portion with portion 210) is engaged with the second concave-convex portion (see fig 17, unit 212 provides a second concave-convex portion with portion 220) ([0022]; [0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 11, Lee discloses a mask (abs; fig 1-17), wherein the first mask 110/210 further includes a first perforated hole 214 formed through the first concave-convex portion (see fig 17, unit 212 provides a first concave-convex portion with portion 210), the second mask 120/220 further includes a second perforated hole 205 formed through the second concave-convex portion (see fig 17, unit 212 provides a second concave-convex portion with portion 220), and the first perforated hole 214 overlaps the second perforated hole 205 in the x-direction ([0022]; [0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 12, Lee discloses a mask (abs; fig 1-17), further comprising a metallic thin film113+123 that overlaps the first and second concave-convex portions (see fig 17, unit 212 provides a first concave-convex portion with portion 210 & a second concave-convex portion with portion 220) and is disposed on an upper surface of each of the first and second masks 120/220 ([0022]; [0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 13, Lee discloses a mask (abs; fig 1-17), wherein the first center portion 111/211 includes a first open area (combined areas of 111a) in which an opening 111a is formed and a first non-open area (combined solid areas creating borders of 111a) adjacent to the first open area (combined areas of 111a), and the second center portion 121/221 includes a second open area (combined areas of 121a) in which another opening 121a is formed and a second non-open (combined solid areas creating borders of 121a) area adjacent to the second open area (combined areas of 121a) ([0022]; [0046]-[0064]; [0067]-[0099]; fig 5-6, 9 & 11-17; clm 1).
As regards to claim 14, Lee discloses a mask (abs; fig 1-17), wherein each of the first and second mask 120/220 has a thickness equal to each other ([0022]; [0035]; [0047]-[0051]; [0069]; [0076]; fig 5-6, 9 & 11-17; clm 1).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717